to dismiss appeal from the order entered May 4, 1962 granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before January 10, 1963, with notice of argument for January 22, 1963, said appeal to be argued or submitted when reached. That branch of the motions seeking to dismiss the appeal from the order entered on November 2,1962 is denied with leave to renew upon the argument of the appeal. Concur — Botein, P. J., Breitel, Rahin, Valente and Stevens, JJ.